726 N.W.2d 32 (2007)
COLUMBIA CASUALTY COMPANY, Plaintiff-Appellant,
v.
Frances LADI, Laura Lee Wilson, Shannon Wilson, Mark Sokolowski, Lisa Sokolowski, Charles Cradduck, Diane Cradduck, Debra A. Yager, Individually and as Personal Representative of the Estate of Mark R. Yager, Deceased, Meagan Yager, Mark A. Yager, Kati Yager, Emily Yager, Marcella Yager Tadeusz Dobrowolski, Jeanette *33 Dobrowolski, Christopher Dobrowolski, Adam Dobrowolski, Kyle Dobrowolski, Second Chance Body Armor, Inc., Richard Davis, Michael J. Jaye, Curtis Glenn Crawford, and Lawrence Grise, Defendants-Appellees.
Docket No. 131576, COA No. 266102.
Supreme Court of Michigan.
January 29, 2007.
On order of the Court, the application for leave to appeal the May 23, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.